              Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 1 of 13



                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF TEXAS
                                           SAN ANTONIO DIVISION

JOSUE ALVAREZ,                     §
Individually and on behalf of all others
                                   §
similarly situated,                §                            Civil Action No. _______________
                                                                                  5:18-cv-01298
                                   §
      Plaintiff,                   §
                                   §
v.                                 §                            JURY TRIAL DEMANDED
                                   §
EMERGENCY SITE PROTECTION, LLC,    §
GRYPHON OILFIELD SOLUTIONS, LLC,   §
and SANCHEZ OIL & GAS CORPORATION, §
                                   §                            COLLECTIVE ACTION
      Defendants.                  §                            PURSUANT TO 29 U.S.C. §216(b)

                         ORIGINAL COLLECTIVE ACTION COMPLAINT

         Plaintiff Josue Alvarez (“Plaintiff” or “Alvarez”) brings this action individually and on behalf

of all others similarly situated (“Plaintiff and the Putative Class Members”) who worked for

Emergency Site Protection, LLC, Gryphon Oilfield Solutions, LLC, and/or Sanchez Oil & Gas

Corporation (collectively “Defendants”) at any time from three years preceding the filing of the

Original Complaint through the final disposition of this matter, to recover compensation, liquidated

damages, attorneys’ fees, and costs, pursuant to the provisions of Section 216(b) of the Fair Labor

Standards Act of 1938.

                                                 I.
                                              OVERVIEW

         1.       This is a collective action to recover minimum wages, overtime wages and liquidated

damages brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19.

         2.       Plaintiff and the Putative Class Members are those similarly situated persons who

worked for Defendants at any time from December 10, 2015 through the final disposition of this

matter, and were not paid (a) any overtime and/or (b) the correct amount of overtime compensation.



                                                                                                 	
Original Collective Action Complaint                                                           Page 1
              Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 2 of 13



         3.       Defendants improperly classified Plaintiff and the Putative Class Members as

independent contractors.

         4.       Although Plaintiff and the Putative Class Members routinely worked (and work) in

excess of forty (40) hours per workweek, Plaintiff and the Putative Class Members were not paid

overtime of at least one and one-half their regular rates for all hours worked in excess of forty (40)

hours per workweek.

         5.       The decision by Defendants not to pay overtime compensation to Plaintiff and the

Putative Class Members was neither reasonable nor in good faith.

         6.       Defendants knowingly and deliberately failed to compensate Plaintiff and the Putative

Class Members overtime of at least one and one-half their regular rates for all hours worked in excess

of forty (40) hours per workweek.

         7.       Plaintiff and the Putative Class Members therefore seek to recover all unpaid wages

and other damages owed under the FLSA as a collective action pursuant to 29 U.S.C. § 216(b).

         8.       Plaintiff prays that all similarly situated workers (Putative Class Members) be notified

of the pendency of this action to apprise them of their rights and provide them an opportunity to opt-

in to this lawsuit.

                                                     II.
                                                THE PARTIES

         9.       Plaintiff Josue Alvarez (“Alvarez”) was employed by Defendants during the relevant

time period. Plaintiff Alvarez did not receive the correct amount of overtime compensation for all

hours worked in excess of forty (40) hours per workweek.1




         																																																													
                        1
                           The written consent of Josue Alvarez is hereby attached as Exhibit “A.”


                                                                                                       	
Original Collective Action Complaint                                                                 Page 2
               Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 3 of 13



         10.      The Putative Class Members are those current and former workers who were

employed by Defendants at any time during the relevant time period and have been subjected to the

same illegal pay system under which Plaintiff Alvarez worked and was paid.

         11.      Defendant Emergency Site Protection, LLC (“ESP”) is a Texas limited liability

company, licensed to and doing business in Texas, and may be served through its registered agent for

service of process: Michael William McCoy, 55 West Double Green Circle, The Woodlands, TX

77382.

         12.      Defendant Gryphon Oilfield Solutions, LLC (“Gryphon”) is a foreign limited liability

company, licensed to and doing business in Texas, and may be served through its registered agent for

service of process: CT Corporation System, 1999 Bryan Street, Ste. 900, Dallas, TX 75201-3136.

         13.      Defendant Sanchez Oil & Gas Corporation (“Sanchez”) is a foreign corporation,

licensed to and doing business in Texas, and may be served through its registered agent for service of

process: CT Corporation System, 1999 Bryan Street, Ste. 900, Dallas, TX 75201-3136.

         14.      Defendants are joint employers pursuant to 29 C.F.R. § 791.2. They have common

ownership, oversight and control over ESP, Gryphon, Sanchez and Plaintiff and the Putative Class

Members. As a result, all Defendants are responsible, both individually and jointly, for compliance

with all of the applicable provisions of the FLSA, including the overtime provisions, with respect to

the entire employment for the workweeks at issue in this case.

                                                  III.
                                       JURISDICTION AND VENUE

         15.      This Court has federal question jurisdiction over this case pursuant to 28 U.S.C. § 1331

as this is an action arising under 29 U.S.C. §§ 201–19.

         16.      This Court has personal jurisdiction over Defendants because the cause of action arose

within this district as a result of Defendants’ conduct within this District and Division.



                                                                                                  	
Original Collective Action Complaint                                                            Page 3
               Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 4 of 13



         17.      Venue is proper in the Western District of Texas because this is a judicial district where

a substantial part of the events or omissions giving rise to the claim occurred.

         18.      Specifically, Defendants have maintained a working presence in Carrizo Springs, Texas

and Plaintiff Alvarez worked in Carrizo Springs, Texas throughout his employment with Defendants,

all of which are located within this District and Division.

         19.      Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391(b).

                                                IV.
                                         ADDITIONAL FACTS

         20.      Defendants Gryphon and ESP provided and continue to provide security services to

their clients, including oil and gas producers like Defendant Sanchez, at Sanchez’s well sites

throughout the State of Texas.

         21.      Plaintiff and the Putative Class Members provided security services for Defendants’

benefit and were paid by the hour.

         22.      Plaintiff Alvarez was employed by Defendants as a security/gate guard from

approximately March 2018 until October 2018.

         23.      Plaintiff and the Putative Class Members’ job duties consisted of patrolling the job

sites of Defendants’ clients, including Defendant Sanchez, and searching people and vehicles coming

onto those job sites.

                               Defendants are Joint Employers under the FLSA

         24.      Defendants are joint employers pursuant to 29 C.F.R. § 791.2.

         25.      Defendants directly or indirectly hired Plaintiff and the Putative Class Members,

controlled their work schedules and conditions of employment, and determined the rate and method

of the payment of wages.




                                                                                                   	
Original Collective Action Complaint                                                             Page 4
               Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 5 of 13



         26.      Defendants maintained control, oversight, and direction over Plaintiff and the Putative

Class Members, including the promulgation and enforcement of policies affecting the payment of

wages for overtime compensation.

         27.      Defendants mutually benefitted from the work performed by Plaintiff and the Putative

Class Members.

         28.      Defendants did not act entirely independently of each other and have not been

completely disassociated with respect to the work of Plaintiff and the Putative Class Members.

         29.      Specifically, Plaintiff Alvarez received daily direction from Defendants ESP, Gryphon,

and Sanchez about tasks he was to perform for Defendants, including how to perform those tasks

and when the tasks were due.

         30.      Defendants acted directly or indirectly in the interest of each other in relation to

Plaintiff and the Putative Class Members.

         31.      Specifically, Defendants dictated the routine and goals that needed to be done in order

to meet the goals of the respective Defendants or their customers.

         32.      Moreover, all Defendants had the power to hire and fire Plaintiff and the Putative

Class Members; supervise and control Plaintiff and the Putative Class Members’ work schedules and

conditions of their employment; determine their rate and method of payment; and, maintain their

employment records.

         33.      As a result, all Defendants are responsible, both individually and jointly, for

compliance with all of the applicable provisions of the FLSA, including the overtime provisions, with

respect to the entire employment for the workweeks at issue in this case.

   Plaintiff and the Putative Class Members are Employees; Not Independent Contractors

         34.      Plaintiff and the Putative Class Members’ primary job duties related to providing

security services for Defendants, services which were (and continue to be) assigned by Defendants.


                                                                                                 	
Original Collective Action Complaint                                                           Page 5
               Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 6 of 13



         35.      Plaintiff and the Putative Class Members would conduct their day-to-day activities

within designed parameters and in accordance with pre-determined operational plans coordinated by

Defendants.

         36.      Plaintiff and the Putative Class Members’ daily and weekly activities were routine and

largely governed by standardized plans and procedures set by Defendants.

         37.      Virtually every job function was pre-determined by Defendants, including how to

perform the tasks set by Defendants, the schedule of work, and related work duties.

         38.      In fact, Plaintiff and the Putative Class Members were prohibited from varying their

job duties outside of the predetermined parameters.

         39.      Moreover, Plaintiff and the Putative Class Members’ job functions were primarily

routine and manual labor in nature, requiring little to no official training, much less a college education

or other advanced degree.

         40.      Indeed, Plaintiff and the Putative Class Members are blue-collar workers. They rely on

their hands, physical skills, and energy to perform manual and routine labor.

         41.      Plaintiff and the Putative Class Members’ duties did not (and currently do not) include

the exercise of independent discretion or judgment.

         42.      Plaintiff and the Putative Class Members’ duties did not (and currently do not) concern

work directly related to the management or general business operations of Defendants.

         43.      Defendants determined the hours Plaintiff and the Putative Class Members worked.

         44.      Defendants determined the clients Plaintiffs and the Putative Class serviced.

         45.      Defendants set Plaintiff and the Putative Class Members’ pay and controlled the

number of hours they worked.

         46.      Defendants set all employment-related policies applicable to Plaintiff and the Putative

Class Members.


                                                                                                  	
Original Collective Action Complaint                                                            Page 6
               Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 7 of 13



         47.      Defendants maintained control over pricing and marketing. Defendants also chose

equipment and product suppliers.

         48.      Defendants ESP and Gryphon required Plaintiff Alvarez to represent Defendants ESP

and Gryphon as an ESP employee at job sites, including wearing patches bearing Defendant ESP’s

logo on his uniform.

         49.      Defendants owned or controlled the materials and supplies Plaintiff and the Putative

Class Members used to perform their work.

         50.      Defendants had the power to hire and fire Plaintiff and the Putative Class Members.

         51.      Defendants made all personnel and payroll decisions with respect to Plaintiff and the

Putative Class Members, including but not limited to, the decision to pay Plaintiff and the Putative

Class Members an hourly rate with no overtime pay.

         52.      Defendants reimbursed Plaintiff and the Putative Class Members for expenses and

bought or provided the materials Plaintiff and the Potential Class Members used.

         53.      Plaintiff and the Putative Class Members did not employ their own workers.

         54.      Plaintiff and the Putative Class Members worked for Defendants a permanent full-

time basis.

         55.      Defendants, instead of Plaintiff and the Putative Class Members, made the large capital

investments in vehicles, buildings, equipment, and supplies. Moreover, Defendants paid operating

expenses like rent, payroll, marketing, insurance, and bills.

         56.      Plaintiff and the Putative Class Members relied on Defendants for their work.

Defendants did not permit Plaintiff and the Putative Class Members to market any business or services

of their own.




                                                                                                 	
Original Collective Action Complaint                                                           Page 7
               Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 8 of 13



         57.      Plaintiff and the Putative Class Members worked the hours assigned by Defendants,

performed duties assigned by Defendants, worked on projects assigned by Defendants, and worked

for the benefit of Defendants’ customers, including Defendant Sanchez.

         58.      Defendants paid Plaintiff and the Putative Class Members on a weekly basis. Plaintiff

and the Putative Class Members did not earn a profit based on any business investment of their own

         59.      Defendants improperly classified Plaintiff and the Putative Class Members as

independent contractors. The classification was improper because Plaintiff and the Putative Class

Members were not in business for themselves. Instead, they were economically dependent upon

Defendants for their work.

         60.      Defendants paid Plaintiff and the Putative Class Members an hourly rate for all hours

worked, but did not pay the correct amount of overtime for all hours worked over forty each week.

         61.      Specifically, Plaintiff worked 84 hours each week for Defendants, but was only paid

for 28 hours of overtime each week.

         62.      Thus, Defendants did not pay Plaintiff and the Putative Class Members the correct

amount of overtime for all hours worked in excess of forty (40) in a workweek.

         63.      Defendants knew or should have known that the proper amount of overtime

compensation was not being paid to Plaintiff and the Putative Class Members in violation of the

FLSA.

         64.      Defendants knew or should have known that their failure to pay the correct amount

of overtime wages to Plaintiff and Putative Class Members would cause, did cause, and continues to

cause financial injury to Plaintiff and the Putative Class Members.

         65.      As a result of Defendants’ policy and practice of failing to pay Plaintiff and the Putative

Class Members for all hours worked in excess of forty (40) in a workweek at the rates required by the

FLSA, Defendants’ pay policies and practices violate the FLSA.


                                                                                                    	
Original Collective Action Complaint                                                              Page 8
               Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 9 of 13



         66.       Defendants have employed other individuals who perform(ed) the same or similar job

duties under the same pay provisions as Plaintiff Alvarez.

         67.       Defendants are aware of their obligation to pay the proper amount of overtime for all

hours worked in excess of forty (40) each week to Plaintiff and the Putative Class Members but have

failed to do so.

         68.       Because Defendants did not pay Plaintiff and the Putative Class Members time and a

half for all hours worked in excess of forty (40) in a workweek, Defendants’ pay policies and practices

violate the FLSA.

                                                 V.
                                          CAUSE OF ACTION

A.       FLSA COVERAGE

         69.       All previous paragraphs are incorporated as though fully set forth herein.

         70.       The FLSA Collective is defined as:

         ALL CURRENT AND FORMER SECURITY GUARDS WHO WERE
         EMPLOYED BY EMERGENCY SITE PROTECTION, LLC, GRYPHON
         OILFIELD SOLUTIONS, LLC, AND/OR SANCHEZ OIL & GAS
         CORPORATION AT ANY TIME FROM DECEMBER 10, 2015 THROUGH
         THE FINAL DISPOSITION OF THIS MATTER (“FLSA Collective” or
         “FLSA Collective Members”).

         71.       At all material times, Defendants have been joint employers within the meaning of

section 203(d) of the FLSA, which is defined to include any person acting directly or indirectly in the

interest of an employer in relation to an employee. 29 U.S.C. § 203(d).

         72.       At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of section 203(s)(l) of the FLSA because

Defendants have had and continues to have employees engaged in interstate commerce. 29 U.S.C. §

203(s)(1).




                                                                                                  	
Original Collective Action Complaint                                                            Page 9
            Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 10 of 13



         73.      Specifically, Defendants purchased materials through commerce, including uniforms

for Plaintiff and the Putative Class Members, and conducts transactions through commerce, including

the use of credit cards, phones and/or cell phones, United States mail, and electronic mail.

         74.      At all material times, Plaintiff and the FLSA Collective Members are (or were)

employees who engaged in commerce or in the production of goods for commerce as required by

sections 206 and 207 of the FLSA. 29 U.S.C. §§ 206–07.

         75.      At all material times, Defendants have had (and continue to have) an annual gross

business volume in excess of the statutory minimum of $500,000.00. 29 U.S.C. § 203(s)(1).

B.       FAILURE TO PAY WAGES IN ACCORDANCE WITH THE FAIR LABOR
         STANDARDS ACT

         76.      Defendants violated provisions of Sections 7 and 15 of the FLSA, 29 U.S.C. §§ 207

and 215(2)(a), by employing individuals in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours

without compensating such employees for their employment for all hours in excess of forty (40) per

week at rates at least one and one-half times the regular rates for which they were employed.

         77.      Defendants are sophisticated parties and employers, and therefore knew (or should

have known) their policies were in violation of the FLSA.

         78.      Plaintiff and the FLSA Collective Members, on the other hand, are (and were)

unsophisticated laborers who trusted Defendants to pay according to the law.

         79.      The decision and practice by Defendants not to pay all overtime due, was neither

reasonable nor in good faith.

         80.      Plaintiff and the FLSA Collective Members are entitled to overtime wages for all hours

worked over forty each week pursuant to the FLSA in an amount equal to one-and-a-half times their

regular rate of pay, plus liquidated damages in an amount equal to their overtime wages, in addition to

attorneys’ fees and costs.
                                                                                                 	
Original Collective Action Complaint                                                           Page 10
            Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 11 of 13



C.       COLLECTIVE ACTION ALLEGATIONS

         81.      Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of all those

who are (or were) similarly situated to Plaintiff Alvarez.

         82.      Other similarly situated employees have been victimized by Defendants’ patterns,

practices, and policies, which are in willful violation of the FLSA.

         83.      The FLSA Collective Members are defined in Paragraph 70.

         84.      Defendants’ systematic failure to timely pay overtime compensation at the rates

required by the FLSA results from generally applicable policies and practices, and does not depend on

the personal circumstances of Plaintiff Alvarez.

         85.      Thus, Plaintiff’s experiences are typical of the experiences of the FLSA Collective

Members.

         86.      The specific job titles or precise job requirements of the various FLSA Collective

Members does not prevent collective treatment.

         87.      All of the FLSA Collective Members—regardless of their specific job titles, precise job

requirements, rates of pay, or job locations—are entitled to be timely and properly compensated for

all hours worked in excess of forty (40) hours per workweek.

         88.      Although the issues of damages may be individual in character, there is no detraction

from the common nucleus of liability facts. Indeed, the FLSA Collective Members are non-exempt

workers entitled to be paid the proper amount of overtime compensation for all hours worked over

forty (40) each week.

         89.      Defendants have employed (and continues to employ) numerous security guards

during the past three years.

         90.      Absent a collective action, many members of the proposed FLSA class will not likely

obtain redress of their injuries and Defendants will retain the proceeds of their rampant violations.


                                                                                                  	
Original Collective Action Complaint                                                            Page 11
            Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 12 of 13



         91.      Moreover, individual litigation would be unduly burdensome to the judicial system.

Concentrating the litigation in one forum will promote judicial economy and parity among the claims

of the individual members of the classes and provide for judicial consistency.

         92.      Accordingly, the FLSA collective of similarly situated plaintiffs should be certified as

defined in Paragraph 70 and notice should be promptly sent.

                                                  VI.
                                            RELIEF SOUGHT

         93.      Plaintiff respectfully prays for judgment against Defendants as follows:

                  a.        For an Order certifying the FLSA Collective as defined in Paragraph 70 and

requiring Defendants to provide the names, addresses, e-mail addresses, telephone numbers, and

social security numbers of all putative collective action members;

                  b.        For an Order approving the form and content of a notice to be sent to all

putative FLSA Collective Members advising them of the pendency of this litigation and of their rights

with respect thereto;

                  c.        For an Order pursuant to Section 16(b) of the FLSA finding Defendants liable

for unpaid back wages due to Plaintiff (and those FLSA Collective Members who have joined in the

suit), and for liquidated damages equal in amount to the unpaid compensation found due to Plaintiff

(and those FLSA Collective Members who have joined in the suit);

                  d.        For an Order awarding the costs and expenses of this action;

                  e.        For an Order attorneys’ fees;

                  f.        For an Order awarding pre-judgment and post-judgment interest at the highest

rates allowed by law;

                  g.        For an Order awarding Plaintiff Alvarez a service award as permitted by law;

                  h.        For an Order compelling the accounting of the books and records of

Defendants, at Defendants’ expense; and,
                                                                                                  	
Original Collective Action Complaint                                                            Page 12
            Case 5:18-cv-01298-FB Document 1 Filed 12/11/18 Page 13 of 13



                  i.        For an Order granting such other and further relief as may be necessary and

appropriate.


Date: December 11, 2018                           Respectfully submitted,

                                                  ANDERSON ALEXANDER, PLLC

                                          By:     /s/ Clif Alexander
                                                  Clif Alexander
                                                  Texas Bar No. 24064805
                                                  clif@a2xlaw.com
                                                  Lauren E. Braddy
                                                  Texas Bar No. 24071993
                                                  lauren@a2xlaw.com
                                                  Alan Clifton Gordon
                                                  Texas Bar No. 00793838
                                                  cgordon@a2xlaw.com
                                                  Carter T. Hastings
                                                  Texas Bar No. 24101879
                                                  carter@a2xlaw.com
                                                  George Schimmel
                                                  Texas Bar No. 24033039
                                                  geordie@a2xlaw.com
                                                  819 N. Upper Broadway
                                                  Corpus Christi, Texas 78401
                                                  Telephone: (361) 452-1279
                                                  Facsimile: (361) 452-1284

                                                  Attorneys for Plaintiff and the Putative
                                                  Class Members




                                                                                               	
Original Collective Action Complaint                                                         Page 13
